DETAILED ACTION
This action is responsive to the Applicant’s RCE filed 10/26/21, including submission of an Informatin Disclosure Statement.
As indicated in Applicant’s submission, no claims have been amended.  Claims 1-20 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly as well as the document references as part of the Information Disclosure Statement submitted with the Applicant submission fail to teach or suggest the following features.
	A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for analyzing hardware change impacts based on at least one model, comprising:
	(i) identifying a new hardware component not previously part of a system;
	accessing, based on identifying the new hardware component, a first model representing first functional behavior of controller code, the new hardware component being configured to execute within the system, and 
	wherein the model:
		was generated through determining functional effects of the new hardware component based on operation of the new hardware component within a physical or virtual computing environment;
		comprises a plurality of symbols and relationships between at least some of the symbols, at least one symbol representing at least one of: a function, a variable, a buffer, a call, an object, a segment of code, a controller, or a system; and
		 comprises a functional block corresponding to the at least one symbol;
accessing a second model representing second functional behavior of controller code and based on a previous hardware component previously in the system, the previous hardware component being configured to execute within the system without the system having the new hardware component;
	(iii) performing a functional differential comparison of the first model representing the first functional behavior to the second model representing the second functional behavior, the functional differential comparison comprising determining whether functionality of a portion of executable code associated with the first model falls within an operational envelope;
	(iv) determining, based on the functional differential comparison, that a degree of functional equivalence between the new hardware component and the previous hardware component meets a threshold; and generating, based on the determined degree of functional equivalence meeting the threshold, a report identifying the status of functional equivalence.

	(as recited in claims 1, 12)

Singh et al, USPubN: 2014/0181796, discloses a code impact evaluation environment that convert target application instances into inter-procedural hierarchy ( blocks of a call graph ) and perform the analysis (or marking) of blocks in relation to their being affected by line of code change and effectuate change propagation within the code, via marking variables associated with the propagation as well as assigning distance between the related part of the code, the identifying of code portions affected by line of code change including comparing corresponding blocks of two files of different versions.  The code analysis and propagation of changes with blocks of a call graph in Singh has no concern for determining, based on the functional differential comparison, that a degree of functional equivalence between the new hardware component and the previous hardware component meets a threshold as in (iv); nor is it about performing a functional differential comparison of the first model representing the first functional behavior to the second model representing the second functional behavior, for determining whether functionality of a portion of executable code associated with the first model falls within an operational envelope as in (iii), the first code model and second code model as functional representation of hardware instance as respectively in (i) and (ii)
Aditham et al, USPubN: 2019/0089720, discloses an environment that compares program code hosted by a given hardware in terms of CFG, by establishing a spanning arborescence model (MSA) with replica nodes and evaluating matched hash values (process signatures) associated with all replica nodes in comparison with blocks of the application code to obtain consensus between the comparison thereby to assess that a code has not been affected by security attack.  The signature compare using a CFG and a hash messages of a MSA in Aditham has no concern for generating a first code model and a second code model as functional representation of (new and old instances of) hardware development as respectively in (i) and (ii); nor is it about performing a functional differential comparison of the first model representing the first functional behavior to the second model representing the second functional behavior, for determining whether functionality of a portion of executable code associated with the first model falls within an operational envelope as in (iii) to generate a report indicative of a degree of functional equivalence between the new hardware component and the previous hardware component as in (iv)
The subject matter expressed as (i) to (iv), from above, stood without prior art rejection as indicated in the last Office Action Allowance.  As no change has been identified with the claim language currently submitted, the case will stand equally allowable for the reasons set forth above.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Octobre 29, 2021